Citation Nr: 0123045	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  95-41 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel







INTRODUCTION

The veteran served on active duty for training from July 1984 
to December 1984, and on active duty from October 1985 to 
September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an RO decision that denied a claim for service 
connection for a psychiatric disorder.  In a March 2000 
decision, the Board denied the claim.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2000 joint motion 
to the Court, the parties (the veteran and the VA Secretary) 
requested that the Board's decision on the claim be vacated 
and the case remanded; by a December 2000 order, the Court 
granted the joint motion.  The case was subsequently returned 
to the Board, and in August 2001 the veteran's attorney 
submitted additional evidence and argument.

The March 2000 Board decision also denied claims for service 
connection for disorders of the back, legs, and bladder.  
Such claims were subject to the vacate and remand provisions 
of the November 2000 joint motion and December 2000 Court 
order.  However, in an August 2001 written statement, the 
veteran's attorney withdrew the appeal of these claims, and 
thus such claims are not before the Board.  38 C.F.R. 
§ 20.204 (2000).


REMAND

The veteran claims service connection is warranted for a 
psychiatric disorder as either being directly due to service 
or as being secondary to her service-connected hysterectomy.  
The now-vacated March 2000 Board decision denied the claim as 
being "not well grounded" under the law then in effect, 
38 U.S.C.A. § 5107(a) (West 1991).  The concept of a "well-
grounded" claim was eliminated by a new law in November 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA, and a recently 
promulgated companion VA regulation, also redefine the VA's 
duties with respect to notice and duty to assist a claimant.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

The November 2000 joint motion to the Court indicates that, 
in light of the VCAA, the Board should consider ordering a VA 
psychiatric examination as to the etiology of the veteran's 
psychiatric disorder.  In August 2001, the veteran's attorney 
submitted to the Board an August 2001 report of a "clinical 
assessment" performed by Charles L. Koah of Progressive 
Rehabilitation Systems.  Dr. Koah's credentials include a 
doctorate degree in counseling.  Dr. Koah reportedly 
interviewed the veteran and reviewed records provided to him, 
and he opined that the veteran had depression secondary to 
her service-connected hysterectomy.  In August 2001 written 
argument to the Board, the veteran's attorney maintains that 
the veteran's claim should be granted based on Dr. Koah's 
opinion, and that the Board should not remand the case for 
further development.  This appears somewhat at odds with the 
argument in the joint motion to the Court, in which the 
attorney suggested that a VA psychiatric examination as to 
the etiology of the psychiatric disorder was warranted.  It 
is unclear to the Board whether Dr. Koah reviewed all of the 
veteran's records, and it is noted he is not a medical 
doctor.  It is the judgment of the Board that, in light of 
the joint motion and Court order in this case, as well as the 
duty to assist provisions of the VCAA, further development of 
the evidence is warranted, including obtaining any additional 
medical records and providing a VA psychiatric examination on 
the etiology of the veteran's psychiatric disorder.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
her for psychiatric problems since 1997.  
After obtaining the necessary releases, 
the RO should obtain copies of the 
related medical records which are not 
already on file.

2.  The RO should have the veteran 
undergo a VA psychiatric examination as 
to the nature and etiology of her 
psychiatric disorder.  The veteran's 
claims file must be provided to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note such has been 
accomplished.  All current psychiatric 
disorders should be diagnosed.  Based on 
examination findings, historical records, 
and medical principles, and doctor should 
provide a medical opinion, with full 
rationale, as to the date of onset of 
current psychiatric disorders, and 
whether they are etiologically related to 
service or to the service-connected 
hysterectomy.   

3.  Thereafter, the RO should review the 
claim for direct or secondary service 
connection for a psychiatric disorder.  
If the claim is denied, the veteran and 
her representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


